Exhibit 10.5(d)
EXECUTION COPY
FOURTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
          FOURTH AMENDMENT, dated as of April 18, 2006 (this “Amendment”) to the
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 28, 2005 (as amended by
the First Amendment, dated as of August 18, 2005, the Second Amendment, dated as
of October 11, 2005, the Third Amendment, dated as of December 15, 2005, and as
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among MAPCO EXPRESS, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), LEHMAN BROTHERS
INC., as advisor, sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), SUNTRUST BANK, as syndication agent (in such capacity, the
“Syndication Agent”), BANK LEUMI USA, as co-administrative agent (in such
capacity, the “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “Administrative Agent”).
WITNESSETH:
          WHEREAS, the Borrower has requested that the Lenders make certain
amendments to Credit Agreement, as in effect prior to the Fourth Amendment
Effective Date (the “Existing Credit Agreement”);
          WHEREAS, the Lenders have agreed to make such amendments solely upon
the terms and conditions provided for in this Amendment;
          NOW, THEREFORE, in consideration of the premises herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
          2. Amendment to Section 1.1 of the Credit Agreement. (a) Section 1.1
of the Credit Agreement is hereby amended by deleting the definitions of
“Consolidated Fixed Charge Coverage Ratio” and “L/C Commitment” in their
entireties and substituting in lieu thereof the following in their respective
appropriate alphabetical order:
     “Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) (x) Consolidated EBITDA of the Borrower and its Subsidiaries for such period
minus (y) the aggregate amount actually paid by the Borrower and its
Subsidiaries in cash during such period on account of Capital Expenditures plus
(z) the proceeds of any Holdings’ Equity Contribution made during such period,
including any such contributions made within thirty (30) days after the end of
such period that are used by the Borrower and its Subsidiaries for Capital
Expenditures made during such period, in

 



--------------------------------------------------------------------------------



 



an aggregate amount not exceeding the amount of Capital Expenditures described
in clause (y) above, to (b) Consolidated Fixed Charges for such period.
“L/C Commitment”: $25,000,000.
          (b) Section 1.1 of the Credit Agreement is hereby further amended by
adding the following new definition in its appropriate alphabetical order:
          “Holdings’ Equity Contribution”: any cash equity contribution to the
Borrower made by Holdings.
          3. Amendment to Section 7.7 of the Credit Agreement. Section 7.7 of
the Credit Agreement is hereby amended by deleting Section 7.7(a) in its
entirety and substituting in lieu thereof the following:
          “(a) during any fiscal year of the Borrower, Capital Expenditures of
the Borrower and its Subsidiaries in an aggregate amount not in excess of the
amount set forth opposite such fiscal year below:

          Fiscal Year   Capital Expenditure
2005
  $ 12,000,000  
2006
  $ 33,000,000  
2007
  $ 40,000,000  
2008
  $ 40,000,000  
2009 and thereafter
  $ 12,000,000  

provided, that (i) up to 50% of any amount set forth above, if not expended in
the fiscal year for which it is permitted, may be carried over for expenditure
in the next succeeding fiscal year and (ii) Capital Expenditures made pursuant
to this clause (a) during any fiscal year shall be deemed made, first, in
respect of amounts permitted for such fiscal year as provided above and second,
in respect of amounts carried over from the prior fiscal year pursuant to
subclause (i) above; and”
          4. Conditions to Effectiveness. This Amendment shall become effective
upon the date (the “Fourth Amendment Effective Date”) on which the following
conditions have been satisfied:
     (a) Amendment. The Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of the Borrower.
     (b) Acknowledgment and Consent. The Administrative Agent shall have
received an Acknowledgment and Consent, substantially in the form of Exhibit A
hereto, duly executed and delivered by each Guarantor.
     (c) Lender Consent Letter. A Lender Consent Letter, substantially in the
form of Exhibit B (a “Lender Consent Letter”), duly executed and delivered by
the Required Lenders (as defined in the Existing Credit Agreement).

2



--------------------------------------------------------------------------------



 



     (d) Fees, etc. The Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
supported by customary documentation (including reasonable fees, disbursements
and other charges of counsel to the Administrative Agent), on or before the
Fourth Amendment Effective Date.
          5. Representations and Warranties. The Borrowers hereby represent and
warrant to the Administrative Agent and each Lender that (before and after
giving effect to this Amendment):
     (a) Each Loan Party has the corporate power and authority, and the legal
right, to make, deliver and perform this Amendment and the Acknowledgment and
Consent (the “Amendment Documents”) to which it is a party and, in the case of
the Borrower, to borrow under the Credit Agreement as amended hereby. Each Loan
Party has taken all necessary corporate or other action to authorize the
execution, delivery and performance of the Amendment Documents to which it is a
party and, in the case of the Borrower, to authorize the borrowings on the terms
and conditions of the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”). No consent or authorization of, filing with, notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the Amendment Documents, the borrowings
under the Amended Credit Agreement or the execution, delivery, performance,
validity or enforceability of this Amendment or the Acknowledgment and Consent,
except (i) consents, authorizations, filings and notices which have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 4.19 of the Credit Agreement. Each Amendment Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto. Each Amendment Document and the Amended Credit Agreement constitutes a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     (b) The execution, delivery and performance of the Amendment Documents, the
borrowings under the Amended Credit Agreement, and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
the Borrower or any of its Subsidiaries and will not result in, or require, the
creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such Contractual Obligation
(other than the Liens created by the Security Documents).
     (c) Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the Fourth Amendment Effective Date as if made on
and as of such date (except that any representation or warranty which by its
terms is made as of an earlier date shall be true and correct in all material
respects as of such earlier date).

3



--------------------------------------------------------------------------------



 



     (d) The Borrower and the other Loan Parties have performed in all material
respects all agreements and satisfied all conditions which this Amendment and
the other Loan Documents provide shall be performed or satisfied by the Borrower
or the other Loan Parties on or before the Fourth Amendment Effective Date.
     (e) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Amendment.
          6. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
          7. Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect. The amendments contained herein shall
not be construed as an amendment or waiver of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of the
Borrower that would require the waiver or consent of the Administrative Agent or
the Lenders.
          8. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          9. Miscellaneous. (a) This Amendment may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment and the Lender Consent Letters
signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. This Amendment may be delivered by facsimile transmission
of the relevant signature pages hereof.
     (b) The execution and delivery of the Lender Consent Letter by any Lender
shall be binding upon each of its successors and assigns (including assignees of
its Loans in whole or in part prior to effectiveness hereof).

4



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have caused this Amendment
to be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            MAPCO EXPRESS, INC.
      By:   /s/ Ed Morgan         Name:   Ed Morgan        Title:   CFO         
    By:   /s/ John Colling, Jr.         Name:   John Colling, Jr.       
Title:   Treasurer     

[Signature Page to Fourth Amendment]

                                   

5



--------------------------------------------------------------------------------



 



            LEHMAN COMMERCIAL PAPER INC., as
      Administrative Agent
      By:   /s/ Ritam Bhalla         Name:   Ritam Bhalla        Title:  
Authorized Signatory     

[Signature Page to Fourth Amendment]





--------------------------------------------------------------------------------



 



EXHIBIT A TO
FOURTH AMENDMENT
FORM OF ACKNOWLEDGEMENT AND CONSENT

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT AND CONSENT
          Reference is made to the Fourth Amendment, dated as of April 18, 2006
(the “Fourth Amendment”), to the Amended and Restated Credit Agreement, dated as
of April 28, 2005 (as amended by the First Amendment, dated as of August 18,
2005, the Second Amendment, dated as of October 11, 2005, the Third Amendment,
dated as of December 15, 2005, and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MAPCO EXPRESS, INC.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”), LEHMAN BROTHERS INC., as advisor, sole lead arranger and sole
bookrunner (in such capacity, the “Arranger”), SUNTRUST BANK, as syndication
agent (in such capacity, the “Syndication Agent”), BANK LEUMI USA, as
co-administrative agent (in such capacity, the “Co-Administrative Agent”), and
LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”) and (ii) the Guarantee and Collateral Agreement, dated
as of April 28, 2005 (as amended, supplemented or otherwise modified in writing
from time to time, the “Guarantee and Collateral Agreement”), made by each of
the signatories thereto (together with any other entity that may become a party
thereto as provided therein, the “Grantors”), in favor of the Administrative
Agent for the benefit of the Secured Parties. Unless otherwise defined herein,
capitalized terms used herein and defined in the Credit Agreement are used
herein as therein defined.
          Each of the undersigned parties to the Guarantee and Collateral
Agreement and the other Security Documents hereby (a) consents to the
transactions contemplated by the Fourth Amendment and (b) acknowledges and
agrees that the guarantees and grants of security interests made by such party
contained in the Guarantee and Collateral Agreement and the other Security
Documents are, and shall remain, in full force and effect after giving effect to
the Fourth Amendment.
          THIS ACKNOWLEDGEMENT AND CONSENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



            WILLIAMSON OIL CO., INC.
      By:   /s/ Edward Morgan       Title:   CFO            By:   /s/ John P.
Colling Jr.       Title:   Treasurer     

[Signature Page to Acknowledgement and Consent]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this
Acknowledgement and Consent to be duly executed and delivered by their
respective proper and duly authorized officers as of April        , 2006.

            DELEK US HOLDINGS, INC.
      By:   /s/ Edward Morgan        Title:   CFO            By:          
Title:   V.P.        MAPCO EXPRESS, INC.
      By:   /s/ Edward Morgan       Title:   CFO            By:   /s/ John P.
Colling Jr.         Title:   Treasurer        GASOLINE ASSOCIATED SERVICES, INC.
      By:   /s/ Edward Morgan        Title:   CFO            By:   /s/ John P.
Colling Jr.         Title:   Treasurer        LIBERTY WHOLESALE CO., INC.
      By:   /s/ Edward Morgan        Title:   CFO            By:   /s/ John P.
Colling Jr.         Title:   Treasurer     

[Signature Page to Acknowledgement and Consent]

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO
FOURTH AMENDMENT
LENDER CONSENT LETTER
MAPCO EXPRESS, INC.
CREDIT AGREEMENT
DATED AS OF APRIL 28, 2005

To:   Lehman Commercial Paper Inc.,
as Administrative Agent
745 Seventh Avenue
Bank Loans —16th Floor
New York, New York 10019
Attn: Diane Albanese

Ladies and Gentlemen:
          Reference is made to the Amended and Restated Credit Agreement, dated
as of April 28, 2005 (as amended by the First Amendment, dated as of August 18,
2005, the Second Amendment, dated as of October 11, 2005, the Third Amendment,
dated as of December 15, 2005, and as further amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among MAPCO EXPRESS, INC.,
a Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to the Credit Agreement (the
“Lenders”), LEHMAN BROTHERS INC., as advisor, sole lead arranger and sole
bookrunner (in such capacity, the “Arranger”), SUNTRUST BANK, as syndication
agent (in such capacity, the “Syndication Agent”), BANK LEUMI USA, as
co-administrative agent (in such capacity, the “Co-Administrative Agent”), and
LEHMAN COMMERCIAL PAPER INC., as administrative agent (in such capacity, the
“Administrative Agent”). Unless otherwise defined herein, capitalized terms used
herein and defined in the Credit Agreement are used herein as therein defined.
          The Borrower has requested that the Required Lenders consent to amend
the provisions of the Credit Agreement solely on the terms described in the
Fourth Amendment, dated as of April 18, 2006, substantially in the form
delivered to the undersigned Lender on or prior to the date hereof (the “Fourth
Amendment”).
          Pursuant to Section 10.1 of the Credit Agreement, the undersigned
Lender hereby consents to the execution of the Fourth Amendment by the
Administrative Agent.
          THIS LENDER CONSENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 



--------------------------------------------------------------------------------



 



            Very truly yours,
            (NAME OF LENDER)            By:           Name:           Title:    
 

Dated: April ___, 2006
Signature Page to Lender Consent Letter

 



--------------------------------------------------------------------------------



 



          Accepted and agreed:

LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
      By:           Name:           Title:   Authorized Signatory       

Signature Page to Lender Consent Letter

 